YELVERTON, Judge.
For the reasons stated in the companion case of Cheryl Isgitt Hinton, Individually and as Natural Tutrix v. Western Casualty and Surety Company, et al, 435 So.2d 568 (La.App. 3rd Cir.1983) in which a separate decision is being rendered by us this day, the judgment of the district court in the present case is reversed and set aside, and the case is remanded to the district court for further proceedings. Appellees, TOM’S Foods and Liberty Mutual Insurance Company, will pay the costs of this appeal.
REVERSED AND REMANDED.